DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McQueen et al. (US 8561902 B2).
Regarding claim 1, McQueen teaches a barcode reader configured to be supported by a workstation, the barcode reader comprising: a housing having a lower housing (220); a weigh platter (240) positioned within the lower housing and configured to measure a weight of an object placed on the weigh platter (211), the weigh platter having an upper surface facing a product scanning region, a proximal edge, a first lateral edge extending non- parallel to the proximal edge, a second lateral edge, opposite the first lateral edge, extending non-parallel to the proximal edge, and a distal edge, opposite the proximal edge, extending non-parallel to the first lateral edge and the second lateral edge (front, rear, and 2 sides, Fig. 16); and an off-platter detection assembly (Fig. 14) comprising: an off-platter indication system having a plurality of linearly aligned light sources (260); and controller operatively coupled to the plurality of light sources, the controller configured to: determine if an object extends over the first lateral edge of the weigh platter (211, Fig. 110): determine a location of the object along the first lateral edge if determined that the object extends over the first lateral edge (depending which light is blocked through gaps 315, Fig. 16), thereby determining a location of an off- platter event (Fig. 11); and alter an illumination of the plurality of linearly aligned light sources to indicate the location of the off-platter event (illumination is altered by the object that is off-platter – Fig. 11, Col. 11 Lines 47-58).
Regarding claim 2, McQueen teaches wherein the plurality of light sources are positioned in the upper surface of the weigh platter and are generally aligned with the first lateral edge of the weigh platter (Fig. 16).
Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach the respective features of each dependent claim.
Response to Arguments
Applicant's arguments filed 7/8/22 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that McQueen fails to teach a plurality of linearly aligned light sources, determining a location of the object, and altering an illumination of the plurality of linearly aligned light sources.
Regarding the linearly aligned light sources, McQueen teaches multiple light sources arranged in a line together (26, 26a, 305, 310). Therefore, McQueen teaches “a plurality of linearly aligned light sources”.
Regarding determining a location of the object, McQueen teaches determining which light from openings 315 is being blocked by an off-platter item. Determining which light is being blocked will indicate the location of he item as well (Col. 12 Lines 21-24).
Regarding altering the illumination of the light sources by the controller, McQueen teaches using two colors as a “go/no-go” indication for whether an item is off platter or not (Col. 11 Lines 47-58). Therefore, McQueen teaches altering the illumination of the light sources.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876